     Case 1:20-mj-00312-JFA Document 15 Filed 02/12/21 Page 1 of 7 PageID# 77




                IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF VIRGINIA



UNITED STATES OF AMERICA:

V.                                         Case No. 1:20-MJ-312

MATTHEW ERAUSQUIN                     :


          RESPONSE TO GOVERNMENT MOTION TO EXTEND
                      TIME FOR INDICTMENT
     Matthew Erausquin, by and through counsel, hereby responds to the

government’s request to extend any indictment period. Please consider

the following:

     1. Mr. Erausquin was arrested in South Florida in the middle of

        November 2020.

     2. The undersigned represented Mr. Erausquin via a Zoom hearing

        held in Miami on the 25th of November. We requested his

        transport and informed the Court we desired a bond hearing and

        preliminary hearing here—in the Eastern District of Virginia.

        We did not waive either hearing and informed the Court in Miami
Case 1:20-mj-00312-JFA Document 15 Filed 02/12/21 Page 2 of 7 PageID# 78




     that we were preparing for our anticipated detention/preliminary

     here.

3.    From November of 2020 up until February 8, 2021, Mr.

     Erausquin sat in the Federal Detention Facility in Miami.

     Despite numerous requests and inquiries with the Marshals

     service, nothing happened.

4.    Moreover, Erausquin had virtually no attorney client privileged

     calls with the undersigned. Finally, about one week ago we had a

     15 minute call with our client about the case and his transport.

     Matthew developed an eye infection since he was wearing his one

     pair of contacts since his arrest in November. His family was

     then cleared, about two weeks ago after much delay, to send him

     new contacts.

5.    Due to a chronic disease, Mr. Erausquin lost about 40 pounds

     because of the conditions in Miami.

6.    Counsel has been stonewalled in terms of Erausquin’s

     transportation and our inability to speak with him about his case.

     We have inquired of the Marshals service several times both in

     person and otherwise. There is simply no valid reason why
Case 1:20-mj-00312-JFA Document 15 Filed 02/12/21 Page 3 of 7 PageID# 79




     Erausquin has not been transported to this district for a prompt

     bond motion and preliminary hearing. Three months is far too

     long.

7.    Mr. Erausquin has had no real ability to consult privately with

     counsel about his case. We lost valuable preparation time and

     months of consultation opportunities. His right to have effective

     representation has been squashed by our inability to speak with

     him about his case.

8.    In all the years of practice before this Court, we have seldom

     witnessed the inordinate delay of transport to our district for bond

     consideration--regardless of the current Covid situation.

9.    On February 8, 2021, Mr. Erausquin was put on a plane to

     Oklahoma. When he arrived in Oklahoma, he was housed in a

     private prison, a wholly disorganized facility. The jail was kept at

     a 45 degree level and Erausquin is one flare up of his condition

     away from serious medical complications. While transport is

     never a fun experience, the conditions and the delay here are

     truly extraordinary.
Case 1:20-mj-00312-JFA Document 15 Filed 02/12/21 Page 4 of 7 PageID# 80




10. On December 14, 2020, the United States previously requested

   an extension of the indictment period. Counsel was not notified

   of that motion as we had not yet entered a formal appearance in

   the EDVA (though we already had appeared in the Southern

   District of Florida). The date of indictment was thus moved to

   February 18, 2021.

11. The United States has now filed a second motion to extend.

   While we certainly recognized there can be no indictment without

   grand jurors, we file this position to note that the substantial

   delay in his transport has impacted his due process right and his

   right to have privileged communication and contact with counsel.

12. Accordingly, if the Court is inclined to grant the extension, we

   are asking the Court to issue an order or include language

   requesting that Mr. Erausquin be transported forthwith or

   immediately to this district for his bond and preliminary hearing.

   We are also requesting he be housed in a facility close to counsel

   such as the Alexandria Detention Facility so we can have

   sufficient contact with him in preparation for his bond and
Case 1:20-mj-00312-JFA Document 15 Filed 02/12/21 Page 5 of 7 PageID# 81




   preliminary hearing. We defer to the Court as to any other relief

   or language the Court deems just and fair in this situation.




                                      Respectfully submitted,
                                      Matthew Erausquin




                                      By Counsel
                                            /s/_______________
                                      Frank Salvato
                                      1203 Duke Street
                                      Alexandria, Virginia 22314
                                      703-548-5000
                                      Bar No. 30453
                                      Frank@Salvatolaw.com




                                            __/s/_______________
                                      Christopher Amolsch
                                      Bar No. 43800
                                      12005 Sunrise Valley Drive
                                      Suite 200
                                      Reston, Virginia 20191
                                      703-969-2214
 Case 1:20-mj-00312-JFA Document 15 Filed 02/12/21 Page 6 of 7 PageID# 82




                                        chrisamolsch@yahoo.com
                                        Counsel for Erausquin


                    CERTIFICATE OF SERVICE

     I, hereby certify, that on the 12th day of February, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF
system, which will send a notification of such filing (NEF) to the
following and all parties to this action:


United States Attorney's Office
2100 Jamieson Ave
Alexandria, VA 22314
(703) 299-3700


                                        ________/s/_____________
                                        Frank Salvato
Case 1:20-mj-00312-JFA Document 15 Filed 02/12/21 Page 7 of 7 PageID# 83
